Exhibit NEWS Charter Reports Fourth Quarter and Annual 2009 Financial and Operating Results St. Louis, Missouri – March 2, 2010 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today reported financial and operating results for the three months and year ended December 31, 2009. Key year-over-year highlights: · Revenues for the year ended December 31, 2009 increased 4.5% on a pro forma1 basis and 4.3% on an actual basis compared to 2008. · Adjusted EBITDA2 for 2009 increased 7.8% on a pro forma basis and 7.5% on an actual basis compared to · Fourth quarter revenues grew 3.5% on a pro forma basis and 3.3%on an actualbasis, driven by increases in telephone, high-speed Internet (HSI) and commercial revenues. · Fourth quarteradjusted EBITDA grew 2.4% on a pro forma basis and 2.1% on an actual basis. · Total average monthly revenue per basic video customer (ARPU) for the fourth quarter increased 8.1% year-over-year to $117.43, driven by increased sales of The Charter BundleTM. · Charter completed its financial restructuring in November 2009, reducing debt by approximately $8 billion, or 40%. 1 Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2Adjusted EBITDA is defined in the “Use of Non-GAAP Financial Metrics” section and is reconciled to consolidated net income (loss) in the addendum of this news release. 1 “2009 was a successful year on many fronts. We enhanced our video, Internet and phone services while continuing to improve the customer experience. We also achieved strong operating results throughout the year and completed a financial restructuring that better positions us for the future,” said Mike Lovett, Interim President and Chief Executive Officer. Fresh Start Accounting and Combined Successor and Predecessor Results As previously announced, Charter emerged from Chapter 11 on November 30, 2009 under our pre-arranged Joint Plan of Reorganization (“the Plan”), which was confirmed by the United States Bankruptcy Court for the Southern District of New York. Upon emergence from bankruptcy, Charter adopted fresh start accounting. In addition to fresh start accounting, our consolidated financial statements reflect all effects of the transactions contemplated by the Plan. Thus, our financial statements are not comparable in many respects to our financial statements for periods prior to our adoption of fresh start accounting and prior to accounting for the effects of the reorganization. The accompanying consolidated statements of operations and cash flows contained in the addendum to this release present the results of operations and the sources and uses of cash for (i) the eleven months ended November 30, 2009 of the Company (the “Predecessor”) and (ii) the one month ended December 31, 2009 of the Company (the “Successor”). However, for purposes of this release, we have combined the current year results of operations for the Predecessor and the Successor. We believe the combined results of operations for the three and twelve months ended December 31, 2009 provide management and investors with a more meaningful perspective of our ongoing financial and operational performance and trends than if we did not combine the results of operations of the Predecessor and the Successor in this manner. Net gains related to our emergence from Chapter 11 Bankruptcy and the related application of fresh start accounting had a significant impact on net income for the quarter and year ended December 31, 2009.Net income for the fourth quarter of 2009 was $12.718 billion compared to a net loss of $1.495 billion in the year ago quarter. Net income for 2009 was $11.366 billion compared to a net loss of $2.451 billion in 2008. 2 Key Operating Results All of the following customer and ARPU statistics are presented on a pro forma basis. Charter served approximately 12.7 million revenue generating units (RGUs) as of December 31, 2009. Approximately 57% of Charter’s customers subscribe to a bundle, up from 53% in the fourth quarter of 2008. Charter’s pro forma ARPU for the fourth quarter of 2009 was $117.43, an increase of 8.1% compared to fourth quarter 2008, primarily as a result of higher bundled penetration. Fourth quarter 2009 customer changes (on a pro forma basis) included the following: · Digital video customers increased by approximately 43,300 and basic video customers decreased by approximately 56,900 during the fourth quarter. Video ARPU was $62.06 for the fourth quarter of 2009, up 4.7% year-over-year. · HSI customers grew by approximately 51,800 during the fourth quarter of 2009. HSI ARPU of $41.48 increased approximately 3.0% compared to the year-ago quarter, driven by customer upgrades to higher speeds of service and increased penetration of home networking service. · Fourth quarter 2009 net gains of telephone customers were approximately 60,600. Telephone penetration is now 14.9% of approximately 10.7 million telephone homes passed as of December 31, 2009. Telephone ARPU of $41.73 increased approximately 1.6% compared to the year-ago quarter. As of December 31, 2009, Charter served approximately 5.3 million customers, and the
